DETAILED ACTION
This action is in response to the claims filed 1/28/2021.  Claims 1-20 are pending.  Claims 15-20 have been withdrawn.  Independent claims 1 and 8, and corresponding dependent claims are directed towards devices for key exchange schemes with addressable elements.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities: [0035] l. 2 “100” is not shown in Fig. 1; [0045] the acronym “CRP” is not expanded; [0053] l. 8 “lengthto” should have a space; and [0069] ll. 6-7 “In order to the generate” is grammatically incorrect.	Appropriate correction is required.
Claim Objections
Claims 1, 5-8 and 14 are objected to because of the following informalities, shown with suggested amendments:  Claim 1 l. 7 “[[the]] a network interface” as this is the first recitation; Claim 1 l. 15 “an encrypted message;[[,]] and [[;]]” for appropriate ending to the list; Claim 5 l. 3 “adjusting [[the]] a spacing interval between” as this is the first recitation; Claim 6 ll. 1-2 “to produce at least a set of responses” for proper antecedent basis; Claim 8 l. 17 “encrypted message; and[[,]]” for proper list structure; Claim 8 l. 18 “using [[the]] a network interface” as this is the first recitation; Claim 14 l. 1 “generating a set of responses” for proper antecedent basis.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 l. 3, the term “substantially consistent” is a relative term which renders the claim indefinite.  The term "substantially consistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the generated “response” is rendered indefinite.
Claim 4 ll. 1-2 recites the limitation “parsing the public key into a set of addresses” which lacks proper antecedent basis as there is no prior “parsing” step.  For purposes of applying prior art the limitation has been construed as “processing the public key to produce a set of addresses”.
Claim 5 ll. 1-2 recites the limitation “parsing the public key into a set of addresses” which lacks proper antecedent basis as there is no prior “parsing” step.  For purposes of applying prior art the limitation has been construed as “processing the public key to produce a set of addresses”.
Claim 5 ll. 3-4 recite the limitation “the successive hardware elements” which lacks proper antecedent basis as there is no prior recitation of “successive hardware elements”.  For purposes of applying prior art Claim 5 has been construed as depending from claim 3.
Claim 8 l. 3, the term “substantially consistent” is a relative term which renders the claim indefinite.  The term "substantially consistent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such the generated “response” is rendered indefinite.
Claim 11 ll. 1-2 recites the limitation “parsing the public key into a set of addresses” which lacks proper antecedent basis as there is no prior “parsing” step.  For purposes of applying prior art the limitation has been construed as “processing the random number to produce a set of addresses”.
Claim 12 ll. 1-2 recites the limitation “parsing the public key into a set of addresses” which lacks proper antecedent basis as there is no prior “parsing” step.  For processing the random number to produce a set of addresses”.
Claim 13 ll. 1-2 recites the limitation “processing the public key to produce at least a first set of addresses” which lacks proper antecedent basis as there is no prior recitation of a “public key”.  For purposes of applying prior art the limitation has been construed as “processing the random number to produce at least a random number with an additional identifying information to generate a first input”.
Claims 2-7 and 9-14, respectively, incorporate the deficiencies of claims 1 and 8, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cambou (US 2017/0046129 A1), published Feb. 16, 2017, in view of Wallrabenstein (US 2019/0138753 A1), filed Nov. 8, 2017.

As to claim 1, Cambou substantially discloses a computing device (Cambou Fig. 3 device with PUF generator, secure processor and memory; [0063]) comprising:physical parameters of memory cells measured against threshold value to determine response values that are solid);	a processor coupled to the array of addressable elements (Cambou Fig. 3 showing secure processor coupled to PUF generator) and configured to communicate using a communication network (Cambou Fig. 3 showing secure processor communicating with secure server; [0143] data packets between sender & receiver), the processor being configured to execute instructions for:		receiving, using the network interface, a public key (Cambou [0143] recipient computer uses key correlated to key delivered in packet to decipher encrypted plaintext – reception of packet requires network interface; [0146] asymmetric cryptography – public/private keys);		generating a set of responses by interrogating the one or more hardware elements in the array of addressable elements (Cambou Fig. 6 showing binary output of PUF) identified by the set of addresses according to a set of reading instructions (Cambou Fig. 6 showing mapping of ternary states (values that are neither solid 0 or 1); [0075] use of ternary state mapping to create bit stream containing solid 0’s and 1’s from PUF);		appending the responses in the set of responses to generate a private key (Cambou [0146] asymmetric cryptography – use of PUF to generate public/private keys);		receiving, using the network interface, an encrypted message (Cambou using correlated key to decrypt plaintext of received data packet); and		decrypting the encrypted message using the private key to generate an unencrypted message (Cambou [0143] using correlated key to decrypt plaintext of received data packet).	Cambou fails to explicitly disclose processing the public key to produce at least a set of addresses, wherein each address in the set of addresses identifies one or more hardware elements in the array of addressable elements.	Wallrabenstein describes re-enrollment of physical unclonable functions (PUF)s.	With this in mind, Wallrabenstein discloses processing an input to produce at least a set of addresses, wherein each address in the set of addresses identifies one or more hardware elements in the array of addressable elements (Wallrabenstein [0025] selectively capturing values from PUF; [0030] PUF circuit that generating outputs based on input; [0031] PUF based on SRAM providing output based on the state of memory bits).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the PUF re-enrollment of Wallrabenstein having PUF input and selective capturing of PUF values with the PUF verification of Cambou, such that an input string of a key value is used to selectively acquire output from the PUF addressed memory, as it would advantageously remove the need to abandon a device having a PUF that has drifted from the original manufacture state (Wallrabenstein [0026]).
As to claim 8, Cambou substantially discloses a computing device (Cambou Fig. 3 device with PUF generator, secure processor and memory; [0063]) comprising:physical parameters of memory cells measured against threshold value to determine response values that are solid);	a processor coupled to the array of addressable elements (Cambou Fig. 3 showing secure processor coupled to PUF generator) and configured to communicate using a communication network (Cambou Fig. 3 showing secure processor communicating with secure server; [0143] data packets between sender & receiver), the processor being configured to execute instructions for:		generating, using a random number generator, a random number (Cambou [0142]-[0143] sending computer using random numbers to generate keys for creating cyphertext; [0146] asymmetric cryptography – public/private keys);		generating a set of responses by interrogating the one or more hardware elements in the array of addressable elements (Cambou Fig. 6 showing binary output of PUF) identified by the set of addresses according to a set of reading instructions (Cambou Fig. 6 showing mapping of ternary states (values that are neither solid 0 or 1); [0075] use of ternary state mapping to create bit stream containing solid 0’s and 1’s from PUF);		appending the responses in the set of responses to generate a private key (Cambou [0146] asymmetric cryptography – use of PUF to generate public/private keys);		encrypting an unencrypted message using the private key to generate an encrypted message (Cambou [0143] using correlated key to decrypt plaintext of received data packet); and		sending, using the network interface, an encrypted message (Cambou [0143] sending of packet requires network interface).	Cambou fails to explicitly disclose processing the random number to produce at least a set of addresses, wherein each address in the set of addresses identifies one or more hardware elements in the array of addressable elements.	Wallrabenstein discloses processing an input to produce at least a set of addresses, wherein each address in the set of addresses identifies one or more hardware elements in the array of addressable elements (Wallrabenstein [0025] selectively capturing values from PUF; [0030] PUF circuit that generating outputs based on input; [0031] PUF based on SRAM providing output based on the state of memory bits).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the PUF re-enrollment of Wallrabenstein having PUF input and selective capturing of PUF values with the PUF verification of Cambou, such that an input string of a secret value/random number is used to selectively acquire output from the PUF addressed memory, as it would advantageously remove the need to abandon a device having a PUF that has drifted from the original manufacture state (Wallrabenstein [0026]).
As to claims 2 and 9, Cambou and Wallrabenstein discloses the invention as claimed as described in claims 1 and 8, respectively, including wherein each hardware element in the array of addressable elements is a physical unclonable function (Cambou [0066] array of memory elements each having a physical parameter that is measured).
As to claims 3 and 10, Cambou and Wallrabenstein discloses the invention as claimed as described in claims 1 and 9, respectively, including wherein each address in the set of addresses identifies a series of successive hardware elements in the array of addressable elements (Cambou Fig. 6 showing measurements of sequential series of memory units; Wallrabenstein [0031] PUF based on SRAM providing output based on the state of memory bits).
As to claims 4 and 11, Cambou and Wallrabenstein discloses the invention as claimed as described in claims 1 and 9, respectively, including wherein parsing the public key into a set of addresses additionally yields at least a set of modified reading instructions configured to modify the set of reading instructions (Cambou [0149]-[0150] authentication patterns presented to PUF combined to modify resultant stream).
As to claims 5 and 12, Cambou and Wallrabenstein discloses the invention as claimed as described in claims 4 and 11, respectively, including wherein parsing the public key into a set of addresses additionally yields at least a set of modified reading instructions configured to modify the set of reading instructions by adjusting the spacing interval between the successive hardware elements in each series of successive hardware elements (Cambou [0149]-[0150] authentication patterns presented to PUF combined to modify resultant stream by adding ‘X’ values in specific spaces within PUF stream).
As to claims 7 and 14, Cambou and Wallrabenstein discloses the invention as claimed as described in claims 1 and 8, wherein generating a series of responses further includes:	generating a preliminary series of responses by interrogating the hardware elements in the array of addressable elements identified by the set of addresses (Cambou Fig. 6 showing mapping of ternary states; [0075]);	referencing the preliminary series of responses to a table of modified reading instructions (Cambou Fig. 6 output 1 having the ‘X’ values removed using mapping of ternary states; [0075]); and	incorporating the modified reading instructions into subsequent reading instructions (Cambou Fig. 6 output 1 having the ‘X’ values removed using mapping of ternary states; [0075]).
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record fails to disclose or fairly suggest, in combination, a computing device that generates a private key for decryption of a 
Regarding claim 13, the prior art of record fails to disclose or fairly suggest, in combination, a computing device that generates a private key for encryption of a message, having a generated a random number which is used to generate a set of responses from an array of addressable hardware elements that when put together form the private key, where the random number is combined with additional identifying information and then hashed, the hash being subdivided into a set of addresses used to generate the set of responses, in the specific manner and combination as recited in claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Afghah et al. (US 2017/0141929 A1) is related to multi-state unclonable functions.
Cambou et al. (US 2017/0235938 A1) is related to PUFs.
Cambou (US 2017/0048072 A1) is related to PUFs.
Hung et al. (US 2018/0039581 A1) is related to PUFs and security keys.
Bikumala et al. (US 2019/0238519 A1) is related to PUF generation of public/private key pair.
Wu et al. (US 2019/0215168 A1) is related to a random code generator using PUF.
Wallrabenstein (US 2017/0063559 A1) is related to PUF thresholds.
Kirkpatrick et al. (US 8,750,502 B2) is related to generation of a key from inputting a seed value into a PUF.
Paral et al. (US 2012/0183135 A1) is related to PUF value generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for 

/Eric W Shepperd/Primary Examiner, Art Unit 2492